DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first and second metal pins, claims 2-3, 7, 10, 14-17, and 19-20, and “each of the metal pins comprising an elongated body, claim 21” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-3, 7, 10, 14-17, and 19-20 are objected to because of the following informalities:
Regarding claims 2-3, 7, 10, 14-17, and 19-20, the term “first and second metal pins” is confused because as shown in figures 3A-3C, the applicant is silent regarding the limitations of the “one or more metal pins 5a” including a plurality of first and second metal pins” recited in claims as above.  Please, clarify.
Regarding claim 21, the limitation of “each of the metal pins comprising an elongated body” does not shown any in figures 3A-3C.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-10, 14, and 18, 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin (U.S. Patent 10,424,545) hereafter Lin.
As to claim 1, Lin discloses a high-frequency module (1) as shown in figures 1A, 1D, and 2A comprising:
a wiring board (10);
first and second components (11a, 11b) mounted on a main surface (top surface) of the wiring board (10); and
a shield member (13, 13”) arranged between the first component (11a) and the second component (11b),
wherein the shield member (13” in figure 1D) includes one or more metal pins (13b”, 13c”) arranged such that a length direction of each of the one or more metal pins (13b”, 13c”) is substantially parallel to the main surface of the wiring board (10).
As to claim 2, Lin discloses the one or more metal pins (13b”, 13c”) include first metal pins (two top 13b”, 13c”) and wherein each first metal pin is arranged so as to overlap (see figure 1D) with another metal pin when viewed from a direction perpendicular to the main surface of the wiring board (10).
As to claim 3, Lin discloses the one or more metal pins (13b”, 13c”) further includes a plurality of second metal pins (two bottom 13b”, 13c”) each second pin being spaced apart from the first component and arranged, at a position overlapping with the first component when viewed from the direction perpendicular to the main surface.
As to claims 7 and 14, Lin further comprising: a sealing resin layer (12) including a contact surface making contact with the main surface of the wiring board (10), an Opposing surface opposing to the contact surface, and a side surface for connecting end edges of the contact surface and the opposing surface to each other (see figure 1A),
wherein the sealing resin layer (12) seals the first and second components (11a, 11b); and
a shield film (14) for covering at least the opposing surface and the side surface of the sealing resin layer (12),
wherein a first metal pin (13b”, 13c”), among the plurality of first metal pins (13b”, 13c”), arranged at a farthest position from the main surface of the wiring board in a direction perpendicular to the main surface of the wiring board (10) is exposed from the opposing surface of the sealing resin layer and connected to the shield film (14).
As to claims 8 and 18, Lin further comprising: a sealing resin layer (12) including a contact surface making contact with the main surface of the wiring board (10), an Opposing surface opposing to the contact surface, and a side surface for connecting end edges of the contact surface and the opposing surface to each other (see figure 1A),
wherein the sealing resin layer (12) seals the first and second components (11a, 11b); and
a shield film (14) for covering at least the opposing surface and the side surface of the sealing resin layer (12),
wherein an end portion of each of the plurality of first metal pins (13b, 13c) is exposed to the side surface of the sealing resin layer (12) and connected to the shield film (14).
As to claim 9, Lin further comprising: a sealing resin layer (12) including a contact surface making contact with the main surface of the wiring board (10), an opposing surface opposing to the contact surface, and a side surface for connecting end edges of the contact surface and the opposing surface to each other (see figure 1A),
wherein the sealing resin layer (12) seals the first and second components (11a, 11b); and
a shield film (14) for covering at least the opposing surface and the side surface of the sealing resin layer (12),
As to claim 10, Lin as shown in figures 4A-4C discloses the shield member (43) provided in a plate shape by the plurality of first metal pins covered with a resin (43b).
As to claim 21, Lin discloses a high-frequency module (1) as shown in figures 1A, 1D, and 2A comprising:
a wiring board (10);
first and second components (11a, 11b) mounted on a main surface (top surface) of the wiring board (10);
a shield member (13, 13”) arranged between the first component (11a) and the second component (11b), and
a sealing resin layer (12) that seals the first and second components (11a, 11b)
wherein the shield member (13” in figure 1D) includes one or more metal pins (13b”, 13c”), each of the one or more metal pins comprising an elongated body arranged such that a length direction of each of the one or more metal pins (13b”, 13c”) is substantially parallel to the main surface of the wiring board (10).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Tsai et al. (U.S. 2018/0211925) hereafter Tsai.
Regarding claims 4 and 11, Lin discloses all of the limitations of claimed invention except for the shield member is arranged so as to surround at least one of the first component and the second component.
Tsai teaches an electronic package (2) as shown in figures 2-3 comprising the shield member (22 having inner walls 220) is arranged so as to surround at least one of the first and second components (21).
It would have obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Tsai employed in the module of Lin in order to provide excellent EMI shield structure.
As to claims 15 and 19, Lin as modified by Tsai further comprising: a sealing resin layer (12) including a contact surface making contact with the main surface of the wiring board (10), an opposing surface opposing to the contact surface, and a side surface for connecting end edges of the contact surface and the opposing surface to each other (see figure 1A),
wherein the sealing resin layer (12) seals the first and second components (11a, 11b); and
a shield film (14) for covering at least the opposing surface and the side surface of the sealing resin layer (12),
wherein a first metal pin (13b”, 13c”), among the plurality of metal pins (13b”, 13c”), arranged at a farthest position from the main surface of the wiring board in a direction perpendicular to
the main surface of the wiring board (10) is exposed from the opposing surface of the sealing resin layer and connected to the shield film (14).

Claims 5-6, 12-13, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Bang et al. (U.S. 2016/0120039) hereafter Bang.
Regarding claims 5 and 12, Lin discloses all of the limitations of claimed invention except for the shield member is comprised of a first shield member arranged between the first component and the second component, and a second shield member provided so as to cover the first component.
Bang teaches a PCB assembly as shown in figure 5H comprising the shield member is comprised of a first shield member (30) arranged between the first component (P1) and the second component (P2, P3), and a second shield member (34) provided so as to cover the first component (P1).
It would have obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Bang employed in the module of Lin in order to provide excellent EMI shield structure.
Regarding claims 6 and 13, Lin discloses all of the limitations of claimed invention except for the shield member has a box shape, and is arranged at a position covering the first component.
Bang teaches the shield member (31, 34) has a box shape, and is arranged ata position covering the first component (P71).
It would have obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Bang employed in the module of Lin in order to provide excellent EMI shield structure.
As to claims 16-17, Lin as modified by Bang further comprising: a sealing resin layer (12) including a contact surface making contact with the main surface of the wiring board (10), an opposing surface opposing to the contact surface, and a side surface for connecting end edges of the contact surface and the opposing surface to each other (see figure 1A),
wherein the sealing resin layer (12) seals the first and second components (11a, 11b); and
a shield film (14) for covering at least the opposing surface and the side surface of the sealing resin layer (12),
wherein a first metal pin (13b”, 13c”), among the plurality of metal pins (13b”, 13c”), arranged at a farthest position from the main surface of the wiring board in a direction perpendicular to the main surface of the wiring board (10) is exposed from the opposing surface of the sealing resin layer and connected to the shield film (14).
As to claim 20, Lin as modified by Bang further comprising: a sealing resin layer (12) including a contact surface making contact with the main surface of the wiring board (10), an opposing surface opposing to the contact surface, and a side surface for connecting end edges of the contact surface and the opposing surface to each other (see figure 1A),
wherein the sealing resin layer (12) seals the first and second components (11a, 11b); and
a shield film (14) for covering at least the opposing surface and the side surface of the sealing resin layer (12),
wherein an end portion of each of the plurality of metal pins (13b, 13c) is exposed to the side surface of the sealing resin layer (12) and connected to the shield film (14).

Response to Arguments
Applicant's arguments filed 02/11/22 have been fully considered but they are not persuasive. Applicant argues:
Lin fails to disclose or suggest:
a) one or more metal pins;
b) that a length direction of its asserted pins is substantially parallel to board’s main surface;
c) the one or more metal pins include a plurality of first metal pins,... wherein each first metal pin is arranged so as to overlap with another first metal pin when viewed from a direction perpendicular to the main surface of the wiring board. 
After carefully review, examiner respectively disagrees.
Response to arguments (a to c), Lin clearly discloses the shielding wall (13”) included the plurality of metal pins (13b”, 13c”) as shown in figure 1D, the metal pins (13b”, 13c”) are the protrusion portions formed within and along the length of the shielding wall such that the pins (13b”, 13c”) formed above the surface of the wiring board (10) from the top and side views; therefore, the metal pins are in the direction parallel with the surface of the board.  Furthermore, the one or more metal pins (13b”, 13c”) include a plurality of first metal pins (i.e. top two pin),... wherein each first metal pin is arranged so as to overlap with another first metal pin when viewed from (i.e. top view) a direction perpendicular to the main surface of the wiring board (10).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848